ANSTEAD, Judge.
This is an appeal from an order dismissing a petition to compel partial distribution of estate assets and to remove the personal representative. At issue is the sufficiency of the allegations to support the petition.
Section 733.802 of the Florida Statutes provides that no personal representative may be compelled to make distribution of an estate’s assets unless a petition is filed stating that the assets are not required for the payment of estate taxes, debts or expenses of administration. The petition filed herein contained no allegations that the assets would not be required for the payments listed in the statute. Without such an allegation we believe the petition does not state a cause of action to compel partial distribution.
*18The petition also makes numerous allegations charging the appellee, Natalie Lieberman, with the wasting or maladministration of estate assets and seeking her removal as personal representative. Many of the allegations are not artfully stated or consist of conclusions of law. However, in considering the entire petition, we believe there are sufficient allegations to state a cause of action for removal under Section 733.504(5) of the Florida Statutes.
Accordingly, the order of the trial court dismissing the petition for the partial distribution of assets is affirmed; and the order dismissing the petition for the removal of the personal representative is reversed.
AFFIRMED IN PART AND REVERSED IN PART.
DOWNEY, J., and DAKAN, STEPHEN LEE, Associate Judge, concur.